Citation Nr: 0007538	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-20 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
residuals of a shrapnel wound (low back disorder and heart 
disorder).


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1943.

The issue of entitlement to service connection for the 
residuals of a shrapnel fragment wound was previously before 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) in March 1992, at which time it 
was found that there was no evidence that the veteran had 
been wounded in service; thus, service connection for any 
claimed residuals of such a wound was denied.  He was 
notified of this decision the following month; he failed to 
timely disagree with this decision.

This appeal arose from a March 1995 rating decision of the 
St. Petersburg, Florida RO, which found that the veteran had 
not presented sufficient new and material evidence to reopen 
his claim of entitlement to service connection for the 
residuals of a shrapnel wound.  This decision was confirmed 
by a rating action issued in May 1995.  In July 1997, this 
case was remanded by the Board of Veterans' Appeals (Board) 
for additional development.  The veteran was informed by a 
July 1998 supplemental statement of the case of the continued 
denial of his claim.

The July 1997 Board remand had instructed that the RO attempt 
to ascertain whether or not the veteran wished to pursue the 
issue of entitlement to service connection for diabetes 
mellitus.  This was considered necessary in light of 
statements submitted by the veteran in March, May and June 
1995, which suggested that he no longer wished to pursue this 
claim.  On August 4, 1997, the RO contacted the veteran and 
requested that he indicate whether or not was still desired 
to seek service connection for diabetes mellitus.  In 
December 1997, he submitted a statement in which he stated 
"[w]ith diabetes he misreads my letter thinking I was 
claiming this against the VA."  This letter suggests that 
the veteran is not seeking service connection for diabetes 
mellitus.  On July 31, 1998, the RO contacted the veteran and 
informed him that the claim for diabetes mellitus was being 
dropped from his appeal.  No response to this correspondence 
was received from the veteran.  Therefore, it is found that 
the veteran no longer wishes to pursue entitlement to service 
connection for diabetes mellitus and the issue is dropped.

It is also noted that at the time of the July 1997 Board 
remand, the veteran was represented by The American Legion.  
However, when this case was forwarded to the national office 
of The American Legion for review following the remand, that 
review disclosed that the Power of Attorney executed by the 
veteran in February 1944 was invalid, since it had named an 
individual and not the organization as his representative.  
He was told in December 15, 1999 correspondence to contact 
his local representative, whose name, address and phone 
number was provided, so that he could execute a proper 
appointment.  He was told that failure to execute such an 
appointment would result in his case being forwarded to the 
Board without further review and supportive argument.  On 
February 10, 2000, The American Legion contacted the Board, 
indicating that the veteran had never responded to their 
December 1999 correspondence.  No Power of Attorney was 
executed by the veteran.  The case was forwarded to the Board 
without further comment by The American Legion.  Since the 
veteran has not indicated that he would like another 
representative, his case will proceed without representation.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of a shrapnel wound in March 1992.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffers from any residuals of a 
shrapnel wound.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for the residuals of a shrapnel wound is not new 
and material, so that the claim is not reopened, and the 
March 1992 decision of the RO is final.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.307, 3.309, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis or cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

The evidence which was of record when the RO considered this 
issue in March 1992 will be briefly summarized.  The 
veteran's service medical records included the August 1942 
entrance examination, which noted that his physical condition 
was within normal limits, save for one-half inch scoliosis of 
the dorsal spine to the right.  His cardiovascular system was 
normal.  An Officer Candidate School Appointment examination 
performed in November 1942 noted that he was physically 
within normal limits.  The discharge examination conducted in 
September 1943 noted that his musculoskeletal and 
cardiovascular systems were normal.  The evaluation of his 
skin noted no scars.  There was no reference in these records 
to any shrapnel wounds.

The veteran was examined by VA in June 1944 and July 1946.  
Neither of these examinations found any abnormalities of the 
musculoskeletal or cardiovascular systems.  No mention was 
made of any shrapnel wound residuals.  

The report of an April 1987 private hospitalization showed 
that the veteran was admitted for complaints of severe low 
back pain.  A CT scan revealed destructive processes at the 
central superior plate of the L3 body.  He also displayed 
point tenderness at L3.  A biopsy at this level showed no 
malignant cells, but there was evidence of some inflammatory 
process.  A myelogram showed a complete block at L2-3; an 
incidental finding was made of spinal stenosis at L4-5.  He 
underwent a laminectomy for the L2-3 block.  He was also 
placed on antibiotic treatment for the inflammation in the 
spine.  The diagnoses were osteomyelitis of L3; complete 
block of L2-3 due to inflammation; and spinal stenosis at L4-
5.  

The veteran was re-hospitalized between May and June 1987.  
He had developed worsening low back pain with weakness.  An 
x-ray showed further destruction at the L2-3 disc, as well as 
of the vertebral bodies at L2-3.  His heart was normal.  It 
was commented that they had never discovered the pathogen 
that had caused the inflammation and destruction in the back.  
The diagnosis was vertebral osteomyelitis, organism never 
definitely identified.

The evidence added to the record since the 1992 denial of 
service connection for shrapnel wound residuals included the 
report of a June 1973 private hospitalization of the veteran.  
He was admitted after sustaining an acute lumbosacral sprain 
at work; this was noted to be his first attack of acute 
strain.  There was no radiation of the pain into the lower 
extremities, although he did exhibit marked paravertebral 
muscle spasms.  Flexion was limited to within three feet of 
the floor and lateral flexion and extension were painful.  An 
x-ray showed minimal arthritis and narrowing of the L4-5 disc 
space.  A chest x-ray was negative.  The diagnosis was acute 
lumbosacral sprain.

In April 1975, the veteran was admitted to a private facility 
complaining of low back pain accompanied by slight numbness 
in the buttocks.  He indicated that this pain had begun 
approximately two years before, after he had suddenly bent 
down and twisted his back.  There was no tenderness, straight 
leg raises were negative and an x-ray was unremarkable.  He 
was treated with traction.  An evaluation of his 
cardiovascular system was within normal limits.  He was re-
hospitalized in September 1976 after developing low back pain 
at work (he was working as an electrician and had been 
hanging fixtures).  He indicated that the pain had gotten so 
bad that he had been bedridden.  The examination of his heart 
was normal and his blood pressure was 140/80.  An EKG and a 
chest x-ray were negative.  Forward flexion was only possible 
to within three feet of the floor.  Both extension and 
lateral flexion were painful.  An x-ray of the spine showed 
minor degenerative changes with focal involvement unchanged 
since 1973.  There were also some spurs at the L4-5 level, as 
well as some sclerosis on the right at L5-S1.  He was treated 
with pelvic traction.  The final diagnosis was acute 
lumbosacral strain with minor degenerative arthritis and disc 
disease of the lumbar spine.

The veteran also submitted numerous treatment records 
reflecting private treatment from the 1980's to the early 
1990's.  Many of these referred to treatment for the 
inflammatory process in the low back noted in 1987.  They 
also showed that on March 10, 1988, he underwent aortic and 
mitral valve replacements for progressive aortic valvular 
insufficiency secondary to enterococcal endocarditis.  By 
1992, his cardiac status had improved and he was noted to be 
doing well.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the March 1992 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record had not demonstrated that the veteran 
had suffered from any shrapnel wounds in service. They had 
also shown that the veteran had been diagnosed with 
osteomyelitis of the low back and spinal stenosis in 1987.  
No mention was made of any cardiovascular problems.  The 
additional evidence shows nothing new to establish that the 
veteran experienced any shrapnel wounds while in service.  
They show that he suffered from a lumbosacral sprain for the 
first time in 1973; some minimal arthritis was noted at the 
time.  There was no mention of any cardiovascular problems 
until 1988, when he developed aortic valvular insufficiency 
secondary to enterococcal endocarditis.  There was no 
evidence that he suffered from shrapnel wounds in service, or 
that his current conditions were related in any way to his 
period of service.  Nor was there any indication that 
arthritis or cardiovascular disease developed to a 
compensable degree within one year of his discharge.  While 
the veteran has expressed his belief that his back and heart 
problems are related to wounds experienced in service, he is 
not competent, as a layperson, to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for PTSD.  Since it has been determined that no 
new evidence has been submitted, no further analysis is 
needed, for the evidence could not be "new and material" if 
it is not new.  Smith v. West, 12 Vet. App. 312 (1999).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the residuals of 
shrapnel wounds (low back and heart conditions), the benefit 
sought on appeal is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

